
	

114 HR 3085 IH: Lead Exposure Accountability During Sales Avoids Lead Endangerment Act of 2015
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3085
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Cartwright (for himself, Mr. Cicilline, Mr. Cummings, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend section 1018 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 to make
			 violators of such section liable to residents and invitees of target
			 housing for such violations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Lead Exposure Accountability During Sales Avoids Lead Endangerment Act of 2015 or the LEAD SALE Act of 2015. 2.Civil liability for violations of disclosure requirements regarding lead upon transfer of residential property (a)In generalParagraph (3) of section 1018(b) of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852d(b)(3)) is amended by inserting , or to any resident or invitee of the target housing suffering damages,.
 (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to violations of such section 1018 occurring after January 1, 2016.
 3.Subpoena authority for lead disclosure ruleSubsection (a) of section 1018 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852d(a)) is amended by adding at the end the following new paragraph:
			
				(6)Authority of secretary
 (A)InvestigationsThe Secretary may conduct such investigations as may be necessary to administer and carry out the duties of the Secretary under this subsection. The Secretary may administer oaths and require by subpoena the production of documents, and the attendance and testimony of witnesses, as the Secretary considers advisable. This subparagraph may not be construed to prevent the Administrator of the Environmental Protection Agency from exercising authority under the Toxic Substances Control Act or this Act.
 (B)EnforcementAny district court of the United States within the jurisdiction of which an inquiry is carried out, upon application of the Attorney General, may, in the case of contumacy, failure, or refusal to comply with this subsection or to obey a subpoena of the Secretary issued under this paragraph, issue an order requiring such compliance therewith. Any failure to obey such an order of the court may be punished by such court as a contempt thereof..
		
